                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

PB LEGACY,      INC, a       Texas
Corporation     and TB       FOODS
USA, LLC,

             Plaintiffs,

v.                                   Case No:     2:17-cv-9-FtM-29NPM

AMERICAN MARICULTURE, INC.,
a    Florida    corporation,
AMERICAN PENAEID, INC., a
Florida   corporation,   and
ROBIN PEARL,

             Defendants.


                              OPINION AND ORDER

      This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #229), filed

October 17, 2019, recommending that plaintiff's Motion for Leave

to   Amend   the   Amended    Complaint   (Doc.    #208)   be   denied.   No

objections have been filed and the time to do so has expired.

      After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.               28 U.S.C. §

636(b)(1);     Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).             In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9
(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.           28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.             See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The Report and Recommendation (Doc. #229) is hereby

adopted and the findings incorporated herein.

     2.   Plaintiff's   Motion   for     Leave   to   Amend   the   Amended

Complaint (Doc. #208) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this            8th    day of

November, 2019.




Copies:
Hon. Nicholas P. Mizell
United States Magistrate Judge

Counsel of Record




                                 - 2 -
